 

Case 2:19-cv-00682-RSM Document1 Filed 05/07/19 Page 1 of 2

 

ENTERED
—L006ED ___ pr oriven

MAY 07 2019 Sp

AT SEATTLE
CLERK US. Di
py WESTERN DISTRICY Gi pooRe

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

19 CV

Heather Winslow Barr, No. 17-3-05075-3 SEA

 

Plaintiff, DEFENDANTS NOTICE OF
REMOVAL TO FEDERAL COURT
FOR CLASS ACTION FAIRNES ACT
28 U.S.C. SECTION 1453
(NON STATUTORY)

Joseph Stanley Pigott a.k.a. King Abdul Mumin E],

3

Defendant.

To: UNITED STATES DISTRICT COURT OF WESTERN DISCTICT OF SEATTLE, that
Defendant, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, demand to have this CLASS ACTION
CASE removed to the FEDERAL COURT, on the grounds of TREASON, THE MOORISH
AMERICAN TREATY OF PEACE & FRIENDSHIP OF 1787 & THE UNITED STATES
CONSTITUTION OF 1789, JUDICIAL MISCONDUCT, HUMAN TRAFFICKING,

RACKETEERING INFLUENCED & CORRUPT ORGANIZATIONS (R.1.C.0.), MONEY
 

Case 2:19-cv-00682-RSM Document1 Filed 05/07/19 Page 2 of 2

LAUNDERING, ANTI TUST, MONOPOLY, CIVIL RIGHTS, CONSUMER PROTECTION ACT,
BANK FRAUD, HOME OWNERS BEING DEFRAUDED-(BY BANKS), FALSE IMPRISONMENT,
FRAUDULENT STATE JUDGES, OBSTRUCTION OF JUSTICE, ETHICS INGOVORNMENT
ACT & PRIVATE U.S. ATTORNEY GENERAL ACT ET AL..

That this case is worth over Five & Million Dollars and there are too many people to give notices to, by

JOINDER and will need to send notices to all PROPLE OF THE CLASS ACTION.

Thal seas. HO a8 0. Lengh det Mumin€P

Jos dph SVPigott a. ee a. King Abdul Mumin El
Private U.S. Attorney General

604 So. 162"? St.

Burien, Washington 98148

Dated: 4/26/2019 PH. 206-566-1640
